DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 3, 5-7, 9-10 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 7/15/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
Claims 3, 5-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a soluble nucleating agent”. It is unclear if the nucleating agent is soluble in a specific organic solvent or water or something else. For purposes of expediting prosecution, it is interpreted as “a nucleating agent”. It is noted that genuses like sorbitol based nucleating agents, nonitol based nucleating agents, and benzene trisamides includes both compounds soluble in water and compounds soluble in organic solvents. 
Claim Rejections - 35 USC § 103
Claims 3, 5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ommundsen et al (US 2009/0306271, hereafter ‘271) in view of Ommundsen et al (US 2010/0004378, hereafter ‘378).
‘271 teaches a composition for making biaxially oriented films comprising 45-55 wt% of polymer A and 45-55 wt% of polymer B [0021]. The polymer A is a polypropylene homopolymer [0022]. The polymer B is a random copolymer of propylene and ethylene comprising 0.5-10 wt% of comonomer [0027, 0103]. The composition further comprises nucleating agents [0049]. The total comonomer content is 0.5-6 wt% [0012]. The xylene soluble fraction is 5-15 wt% [0030]. The melt flow rate of the composition is at least 6g/10min [0012]. The polymers can be made by a metallocene catalyst [0040]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
‘271 does not teach the content of nucleating agent nor the species of nucleating agent like claimed.
However, ‘378 discloses a similar composition and teaches non-polymeric nucleating agent, such as sorbitol-based compounds, can be used in an amount of 0.01-3 wt% [0030, 0040]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include sorbitol based nucleating agent in an amount like claimed because it is recognized in the art sorbitol based nucleating agent and the amount is suitable for the composition. 
‘271 is silent with respect to the haze value, Konig B parameter and retained notched impact strength of the composition. However, the combination of teachings from ‘271 and ‘378 have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ommundsen et al (US 2009/0306271, hereafter ‘271) in view of Ommundsen et al (US 2010/0004378, hereafter ‘378) and further in view of Resconi et al (US 2014/0220326).
‘271 and ‘378 teach the limitation of claim 3, as discussed above.
‘271 and ‘378 do not teach a molecular weight distribution like claimed.
However, Resconi discloses a biaxially oriented PP film and teaches the MWD is 3-5 [0045]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the MWD like claim because it is recognized in the art the claimed MWD is suitable for the biaxially oriented PP film composition.
Double Patenting
Claim 3, 5, 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,995,205. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘205 claims a composition of a PP homopolymer, a PP copolymer and a nucleating agent.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that ‘271 teaches to use Ziegler-Natta catalyst, it is noted that case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein. In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982);  In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976). A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). 
In response to applicant's argument regarding inferior processing windows, the argument is not persuasive because ‘271 paragraphs 0004-0005 discuss the processing window based on temperature, while instant application pg. 1, lines 17-18 discussed processing window based on viscosity. These two processing windows relate to two different properties. 
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data is not compared to the closest prior art; 2) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific amount of each component as compared to the claimed range, and the inventive data only contains a specific compound of each component as compared to the claimed genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763